t c memo united_states tax_court robinson knife manufacturing company inc and subsidiary petitioner v commissioner of internal revenue respondent docket no filed date robert j lane jr and alice a joseffer for petitioner jennifer mcginty and grant gabriel for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies in the federal_income_tax of robinson knife manufacturing co and subsidiary 1robinson knife manufacturing co the parent_corporation and a subsidiary_corporation are an affiliated_group continued tye date date deficiency dollar_figure big_number robinson knife manufacturing co and subsidiary hereinafter collectively referred to as petitioner filed a petition to redetermine the deficiencies after concessions the issues we must decide are whether petitioner must capitalize under sec_263a3 royalties incurred in connection with two trademark licensing agreements and if so whether respondent properly allocated the royalties to ending inventory using the simplified_production_method findings_of_fact some of the facts have been stipulated we incorporate the stipulation of facts into our findings by this reference when the petition was filed petitioner’s principal_place_of_business was in the state of new york continued petitioner that filed consolidated_returns for the periods at issue 2petitioner concedes that during the years at issue it incurred and paid royalties other than the royalties in dispute of dollar_figure and dollar_figure and that those royalties should be capitalized under sec_263a 3all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner’s operations petitioner is a corporation engaged in the business of designing developing manufacturing marketing and selling kitchen tools and gadgets used in food preparation and service kitchen tools petitioner markets and sells the kitchen tools to large retailers in the united_states and canada including among others wal-mart target bed bath beyond kohl’s and sears petitioner entered into licensing agreements for the right to use well-known trademarks in connection with some of the kitchen tools it produces and sells in return petitioner generally pays the trademark licensors royalties based on a percentage of net sales of the kitchen tools bearing the licensors’ trademarks petitioner also produces and sells kitchen tools under its own brand names including america cooks and chip clip but it does not pay any royalties on the sale of those kitchen tools petitioner also produces and sells kitchen tools to retailers in packaging bearing the retailers’ brand names generally the idea for a new line of kitchen tools originates with petitioner petitioner decides which licensed trademark would be most appropriate for the new kitchen tools and 4examples of petitioner’s kitchen tools include spoons soup ladles potato peelers spatulas turners timers pastry brushes and cooking thermometers then seeks a trademark license from either an existing licensor or a new licensor once petitioner has chosen a licensed trademark for the new kitchen tools it hires an industrial designer to sketch the new kitchen tools the industrial designer is also responsible for getting the trademark licensor’s approval that a particular trademark is appropriate for the new kitchen tools petitioner owns the product designs it develops after petitioner obtains a product design and the trademark licensor’s approval petitioner contracts with unrelated manufacturers generally in china to manufacture the new kitchen tools according to petitioner’s product design the manufacturing contracts generally provide that the manufacturer will deliver the finished kitchen tools including the packaging the manufacturer either packages the manufactured kitchen tools itself or outsources the packaging to a third party once the manufacturer completes the kitchen tools including the packaging petitioner purchases them from the manufacturer for resale to retailers in the united_states and canada for kitchen tools manufactured under a licensed trademark the licensed trademark appears on the front of the packaging of each kitchen tool and sometimes in additional places the licensed trademark sometimes appears on the kitchen tool itself 5petitioner has occasionally packaged its kitchen tools itself but generally it does not petitioner’s name sometimes appears on the back of the packaging or inside an attached card on packaging with both the licensed trademark and petitioner’s name the licensed trademark is featured more prominently than petitioner’s name sometimes on the back of the packaging petitioner includes a warranty against breakage occurring during normal use petitioner does not advertise its branded kitchen tools through magazines newspapers broadcast media direct mailings or billboards petitioner instead relies on the reputation of the well-known trademarks to entice customers at the point of sale to purchase its kitchen tools bearing the licensed trademarks petitioner uses the trademarks on point-of-sale displays in retail outlets and on its web site and exhibits its kitchen tools bearing the licensed trademarks at trade shows and at its facility in new york during the years at issue petitioner had licensing agreements for_the_use_of trademarks from corning inc corning and oneida ltd oneida and produced and sold kitchen tools using trademarks owned by corning and oneida corning owns the pyrex brand a popular kitchen brand that includes tempered clear-glass ovenware oneida is a well-known producer of glass ceramic dinnerware and metal tableware for 6petitioner also licensed trademarks from other licensors but concedes that the royalties paid to other licensors are required to be capitalized under sec_263a over years corning and oneida have conducted substantial and continuous advertising and marketing activities to develop widespread awareness and goodwill with respect to their trademarks both trademarks are well known among retailers and consumers of kitchen tools and consumers purchasing kitchen tools bearing the pyrex or oneida trademark likely expect a high- quality product corning license agreement during the years at issue petitioner had a trademark license agreement with corning corning license agreement for the exclusive right to manufacture distribute and sell kitchen tools using the pyrex trademark pyrex-branded kitchen tools under the corning license agreement petitioner had the right to create its own advertising packaging and other promotional materials using the pyrex trademark in connection with the manufacture distribution or sale of pyrex-branded kitchen tools in return petitioner agreed to pay corning royalties equal to percent of the net wholesale billing price less returns from customers certain taxes and other costs and sales commissions of the pyrex-branded kitchen tools sold the royalties were due within days following the end of each month period the corning license agreement imposed certain terms and conditions of quality control_over the pyrex-branded kitchen tools first corning required that petitioner provide samples of the pyrex-branded kitchen tools produced and any applicable sales materials for inspection and testing if any pyrex-branded kitchen tool did not comply with corning’s quality standards petitioner had to correct the deficiency or discontinue the manufacture distribution and sale of the deficient pyrex- branded kitchen tool second petitioner could not engage in any course of conduct that would damage the goodwill and reputation or dilute the value or strength of the pyrex trademark third corning had to approve all advertising packaging or other promotional materials bearing the pyrex trademark and petitioner could not use any material that violated the corning license agreement oneida license agreement during the years at issue petitioner also had a trademark license agreement with oneida oneida license agreement for the exclusive right to manufacture and sell kitchen tools using the oneida trademark oneida-branded kitchen tools under the oneida license agreement petitioner agreed to pay oneida a royalty of percent on net sales up to dollar_figure million and percent on net sales of dollar_figure million or more of oneida-branded kitchen tools sold the royalties were due within days after the end of each 3-month period the oneida license agreement imposed certain terms and conditions to ensure quality control_over the oneida-branded kitchen tools first oneida requested samples of all oneida- branded kitchen tools so that it could decide whether to authorize petitioner’s use of the oneida trademark on or in connection with the production of petitioner’s kitchen tools a list of all approved oneida-branded kitchen tools was incorporated into a schedule attached to the oneida license agreement petitioner could add to or delete from the schedule in response to market conditions or new product development second petitioner agreed to submit to oneida examples of any packaging promotional materials displays and advertisements using the oneida trademark third petitioner had to use its best efforts to give oneida’s representatives the opportunity to visit any plant or office in which petitioner manufactured kitchen tools to inspect manufacturing methods advertising materials letterheads and any other printed materials that may bear the oneida trademark oneida reserved the right to terminate the oneida license agreement if the working conditions in the manufacturing facilities violated certain laws or otherwise embarrassed oneida or diminished the goodwill of the oneida trademark petitioner’s tax reporting petitioner timely filed its forms u s_corporation income_tax return for taxable years ending date and date tax returns petitioner uses the accrual_method of accounting and the first-in_first-out inventory_method petitioner uses the simplified_production_method see sec_1_263a-2 income_tax regs for allocating warehouse salaries and related fringe_benefits warehouse depreciation real_estate_taxes warehouse building rental and warehouse utilities and repairs for the taxable years ending date and date petitioner incurred and paid royalties to corning and oneida for_the_use_of the pyrex and oneida trademarks of dollar_figure and dollar_figure respectively petitioner deducted the royalty payments as ordinary and necessary business_expenses on its tax returns in a notice_of_deficiency respondent determined that petitioner must capitalize the royalties under sec_263a using the simplified_production_method respondent determined that dollar_figure and dollar_figure were allocable to petitioner’s ending inventory for the taxable years ending date and date respectively and includable in petitioner’s cost of inventory opinion deductions are a matter of legislative grace and the taxpayer bears the burden of proving its entitlement to the deduction it claimed rule a 292_us_435 290_us_111 sec_162 permits a deduction for a taxpayer’s ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business advertising and other selling_expenses are examples of deductible business_expenses under sec_162 sec_1_162-1 income_tax regs however no item shall be included in deductible business_expenses to the extent that the item is used by the taxpayer in computing the cost of property included in its inventory id sec_263a was enacted as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2350 in enacting sec_263a congress intended that a single comprehensive set 7where a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the tax_liability of the taxpayer the burden_of_proof shifts to the commissioner but only if the taxpayer has complied with substantiation requirements has maintained all required records and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 although respondent concedes that he bears the burden_of_proof under sec_7491 as to any factual issue and we assign the burden_of_proof to respondent in accordance with that concession our findings_of_fact are based on the preponderance_of_the_evidence and not on any allocation of the burden_of_proof see knudsen v commissioner t c ___ of rules generally should govern the capitalization of costs of producing acquiring and holding property in order to more accurately reflect income and make the tax system more neutral 273_f3d_875 9th cir affg 114_tc_1 s rept pincite 1986_3_cb_1 the term produce has been construed broadly in order to give effect to legislative intent e g suzy’s zoo v commissioner supra pincite taxpayer was producer of greeting cards manufactured by third-party contractors 104_tc_207 taxpayer’s meetings with governmental officials obtaining building permits and drafting architectural plans constituted part of production the capitalization_rules of sec_263a require that a taxpayer’s direct costs and some indirect_costs including taxes of producing property9 that is inventory in the hands of the taxpayer be included in inventory costs sec_263a and 8in general sec_263a defines the term produce to include construct build install manufacture develop or improve 9for purposes of sec_263a property produced for the taxpayer under a contract with another party is treated as property produced_by_the_taxpayer to the extent the taxpayer makes payments or otherwise incurs costs with respect to the property sec_263a 273_f3d_875 9th cir affg 114_tc_1 sec_1_263a-2 income_tax regs the kitchen tools manufactured by the unrelated manufacturers under contract with petitioner are treated as property produced by petitioner b these costs must be capitalized10 under sec_263a without regard to whether they are incurred before during or after the production_period sec_1_263a-2 income_tax regs direct costs include direct_labor_costs and material_costs including the costs of those materials that become an integral part of specific property produced and those materials that are consumed in the production process and that can be identified or associated with particular units of property produced sec_1_263a-1 income_tax regs indirect_costs include all costs other than direct costs and only some indirect_costs are required to be capitalized sec_1 263a- e i income_tax regs the regulations under sec_263a provide a nonexclusive list of indirect_costs that must be capitalized to the extent the costs are properly allocable to property produced see sec_1_263a-1 income_tax regs included in the list are licensing costs incurred in securing the contractual right to use a trademark or other similar right associated with property produced sec_1_263a-1 income_tax regs specifically sec_1_263a-1 income_tax regs provides 10to capitalize means in the case of property that is inventory in the hands of a taxpayer to include in inventory costs sec_1_263a-1 income_tax regs ii examples of indirect_costs required to be capitalized --the following are examples of indirect_costs that must be capitalized to the extent they are properly allocable to property produced or property acquired for resale u licensing and franchise costs -- licensing and franchise costs include fees incurred in securing the contractual right to use a trademark or other similar right associated with property produced or property acquired for resale these costs include the otherwise deductible portion eg amortization of the initial fees incurred to obtain the license or franchise and any minimum annual payments and royalties that are incurred by a licensee or a franchisee on the other hand some indirect_costs are specifically excluded from the capitalization_rules see sec_1_263a-1 income_tax regs examples of those indirect_costs include marketing selling advertising and distribution costs sec_1_263a-1 income_tax regs which are generally deductible business_expenses under sec_162 sec_1_162-1 income_tax regs respondent asserts that the royalties paid for the right to use the pyrex and oneida trademarks in producing the pyrex- and oneida-branded kitchen tools are indirect_costs ie licensing costs under sec_1_263a-1 income_tax regs we agree petitioner incurred royalties for licensing the right to use the pyrex and oneida trademarks in manufacturing the pyrex- and oneida-branded kitchen tools it produced and the regulations under sec_263a specifically require that those licensing costs be capitalized to the extent they are properly allocable to property produced indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities sec_1_263a-1 income_tax regs whether petitioner’s royalties are properly allocable to property produced is a question of factdollar_figure petitioner argues that the royalties did not directly benefit its production activities and thus are not properly allocable to property produced however petitioner failed to address whether the royalties were incurred by reason of petitioner’s production activitiesdollar_figure the corning and oneida license agreements gave petitioner the right to manufacture the pyrex- and oneida-branded kitchen tools and without the license agreements petitioner could not have legally manufactured them in addition to securing the licenses for the trademarks 11respondent argues that this case involves a legal issue ie whether the royalties are licensing fees capitalizable under sec_263a or whether they are deductible marketing and advertising costs under sec_162 although the issue of whether licensing fees such as the royalties are indirect_costs capitalizable under sec_263a is a legal issue the issue of whether the royalties are properly allocable to property produced by petitioner is a factual issue see 503_us_79 in any event it does not appear that the characterization of the issue as one of law or of fact or of mixed law and fact affects the outcome see supra note 12although petitioner alludes to the incurred by reason of test it addresses only the directly benefited test obtaining approval from the licensors to use the pyrex and oneida trademarks on new kitchen tools was also an integral part of developing and producing the pyrex- and oneida-branded kitchen tools for example the industrial designers that petitioner hired conferred with the licensors to ensure that the new kitchen tools were appropriate for a particular trademark after the new kitchen tools were manufactured corning and oneida had the right to inspect and approve the finished kitchen tools before petitioner marketed and sold them to customers we conclude that acquiring the right to use the pyrex and oneida trademarks was part of petitioner’s production process consequently the royalties paid to corning and oneida directly benefited petitioner’s production activities and or were incurred by reason of petitioner’s producing the pyrex- and oneida-branded kitchen tools and are therefore indirect_costs properly allocable to the pyrex- and oneida-branded kitchen tools petitioner produceddollar_figure petitioner contends that the royalties paid to corning and oneida for petitioner’s use of the licensed trademarks are marketing expenses that are exempt from the capitalization_rules 13the fact that the amount of royalties petitioner owed corning and oneida was calculated on the net sales of the pyrex- and oneida-branded kitchen tools does not alter our conclusion we have held that a taxpayer must capitalize royalties incurred for the right to use an intangible in a production process where the amount of the royalties was calculated on the basis of net sales see plastic engg technical servs inc v commissioner tcmemo_2001_324 of sec_263a specifically petitioner argues that expenditures to obtain a marketing advantage to retain customers and to attract new customers are deductible marketing expenses in support of its argument petitioner relies on revrul_2000_4 2000_1_cb_331 in which the commissioner determined that indirect_costs incurred to obtain maintain and renew iso certification were not subject_to capitalization under sec_263 or sec_263a iso was a voluntary certification comprising several specific requirements intended to ensure a quality process in providing products or services id in the revenue_ruling the commissioner concluded that those indirect_costs were in connection with a quality control policy and that such costs were specifically exempted from the capitalization_rules under the sec_263a regulations id petitioner’s reliance on revrul_2000_4 supra is misplaced the royalties paid to corning and oneida were not in connection with implementing a quality control policy but rather were licensing costs for the right to use the pyrex and oneida trademarks in connection with petitioner’s production of kitchen tools and the sec_263a regulations specifically require that such licensing costs be capitalized under sec_263adollar_figure 14petitioner does not contend that the sec_263a regulations are invalid although the corning and oneida license agreements permitted petitioner to produce kitchen tools that were arguably more marketable than petitioner’s other kitchen tools the royalties were licensing fees that enabled petitioner to use the pyrex and oneida trademarks during the production process as such the royalties were properly allocable to the pyrex- and oneida- branded kitchen tools produced by petitioner because the royalties directly benefited and or were incurred by reason of petitioner’s production activities sec_1_263a-1 income_tax regs consequently we conclude that respondent properly determined that the royalties paid to corning and oneida were indirect_costs that petitioner was required to capitalize under sec_1_263a-1 income_tax regs petitioner contends that if we hold that the royalties must be capitalized under sec_263a respondent erred in using the simplified_production_method to allocate the royalties to petitioner’s ending inventory petitioner argues that the 15respondent properly distinguishes between costs incurred for marketing selling or advertising and costs incurred to produce a more marketable product and argues that the regulations under sec_263a reflect that distinction costs for marketing selling and advertising a taxpayer’s products after they have been produced are not required to be capitalized under sec_263a see sec_1_263a-1 ii b iv n income_tax regs licensing costs such as the royalties incurred by petitioner to use the pyrex and oneida trademarks during its production process are indirect_costs that directly benefited and or were incurred by reason of petitioner’s production activities see sec_1_263a-1 income_tax regs simplified_production_method is not appropriate for allocating the royalties to ending inventory because it results in a distortion_of_income and fails to match revenue with expenses the simplified_production_method is an allocation method for determining the additional sec_263a costs properly allocable to ending inventory of property produced and other_property on hand at the end of the taxable_year sec_1_263a-2 income_tax regs additional sec_263a costs include the costs other than interest that were not capitalized under the taxpayer’s method_of_accounting immediately before the effective date of sec_263a but that are required to be capitalized under sec_263a sec_1_263a-2 sec_1_263a-1 income_tax regs the simplified_production_method was designed to relieve the administrative burdens of complying with sec_263a for producers who engage in a mass production of products on a repetitive and routine basis t d 1987_1_cb_98 the simplified_production_method differs from other cost accounting allocation_methods in that it allocates a pool of costs between ending inventory and cost_of_goods_sold using a ratio prescribed by the regulations rather than allocating individual costs to particular goods compare sec_1 263a- b income_tax regs with sec_1_263a-1 income_tax regs petitioner uses the simplified_production_method for allocating warehouse and administrative salaries and related fringe_benefits warehouse depreciation real_estate_taxes warehouse building rental and warehouse utilities and repairs because petitioner uses the simplified_production_method to allocate other additional sec_263a costs respondent argues that he properly allocated the royalties to ending inventory using the simplified_production_method and that the simplified_production_method does not create a distortion_of_income as petitioner contendsdollar_figure we agree that respondent properly applied the simplified_production_method to allocate the royalties to petitioner’s ending inventory the regulations under sec_263a provide that if a producer elects the simplified_production_method for any trade_or_business the producer generally must use it for all production activities associated with inventory_property to which sec_263a appliesdollar_figure sec_1_263a-2 income_tax 16the parties do not dispute that the royalties that petitioner paid to corning and oneida are additional sec_263a costs if we hold as we do that the royalties must be capitalized 17a taxpayer may elect to exclude from the simplified_production_method certain self-constructed assets sec_1 263a- b ii income_tax regs self-constructed assets include assets produced by a taxpayer for use by the taxpayer in its trade_or_business sec_1_263a-1 income_tax regs the pyrex- and oneida-branded kitchen tools were not self-constructed assets in addition sec_1_263a-1 income_tax regs continued regsdollar_figure petitioner has elected the simplified_production_method for allocating other additional sec_263a costs and therefore petitioner is required to use the simplified_production_method to allocate the royalties although the simplified_production_method may allocate costs differently than other accounting methods such as the specific_identification_method described in sec_1_263a-1 income_tax regs the simplified_production_method is intended to ease the administrative burdens of sec_263a and by its nature may result in an allocation that is not as precise as other specific cost allocation_methods this does not suggest that the simplified_production_method creates a distortion_of_income we conclude that respondent appropriately allocated the royalties to continued provides that a taxpayer may change its method_of_accounting used in determining sec_471 costs only with the consent of the commissioner as required under sec_446 and the regulations thereunder sec_471 costs are generally costs capitalized to inventory immediately before the enactment of sec_263a sec_1_263a-1 income_tax regs petitioner has not requested consent under sec_446 to change its method_of_accounting with respect to the royalties 18congress directed the secretary to prescribe regulations as may be necessary or appropriate to carry out the purposes of sec_263a sec_263a 19a specific_identification_method traces costs to a cost objective such as a function department activity or product on the basis of a cause and effect or other reasonable relationship between the costs and the cost objective sec_1_263a-1 income_tax regs petitioner’s ending inventory under the simplified_production_method we have considered all remaining arguments made by the parties for results contrary to those expressed herein and to the extent not discussed above we reject those arguments as irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
